
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1243
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Quigley submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing sympathy for the people of the
		  Republic of Poland in the aftermath of the devastating plane crash that killed
		  the country’s President, First Lady, and 94 other high ranking government,
		  military, and civic leaders on April 10, 2010.
	
	
		Whereas the United States and the Republic of Poland are
			 close allies, with a shared bond of history, friendship, and international
			 cooperation;
		Whereas Polish immigrants were among the first Jamestown
			 settlers and Casimir Pulaski immigrated to the United States to fight in the
			 Revolutionary War;
		Whereas more than 9,000,000 Americans of Polish descent
			 now reside in the United States, bringing vitality to major metropolitan areas
			 such as Chicago, Detroit, and New York City;
		Whereas Polish-Americans have been leaders in all walks of
			 life in the United States;
		Whereas the people of the United States stood in support
			 of the Solidarity movement as it fought against the oppression of the Communist
			 government of Poland through peaceful means, eventually leading to Solidarity
			 members being elected to office in open democratic elections held on June 4,
			 1989, events that helped spark the movement to democracy throughout Eastern
			 Europe;
		Whereas Poland joined the North Atlantic Treaty
			 Organization (NATO) in 1999, joined the European Union in 2004, and has
			 contributed to United States and NATO operations in Iraq and
			 Afghanistan;
		Whereas Poland has enjoyed a thriving and prosperous free
			 market democracy since the end of the Cold War;
		Whereas the President of Poland Lech Kaczynski and 95
			 other people, including Maria Kaczynski, First Lady of Poland, Aleksander
			 Szczyglo, National Security Chief Slawomir Skrzypek, Governor of the National
			 Bank of Poland, Jerzy Szmajdinski, Deputy Speaker of the Lower House, and
			 Franciszek Gagor, Chief of the General Staff, were tragically killed in a plane
			 crash in western Russia on April 10, 2010;
		Whereas President Kaczynski and his colleagues were
			 traveling to Katyn, Russia, for a memorial service to mark the 70th anniversary
			 of the Soviet secret police killing of more than 20,000 Polish officers,
			 prisoners, and intellectuals who were captured after the Soviet Union invaded
			 Poland in 1939;
		Whereas Anna Walentynowicz, the former dock worker whose
			 firing in 1980 sparked the Solidarity strike that ultimately overthrew the
			 Communist government of Poland, was also killed in the crash;
		Whereas Ryszard Kaczorowski, who served as Poland’s final
			 president in exile before the country’s return to democracy, also perished in
			 the crash;
		Whereas Chicago suffered the loss of a respected artist
			 when Wojciech Seweryn, whose father was killed in Katyn, died in the crash as
			 well;
		Whereas Mr. Seweryn recently completed a memorial to the
			 victims of Katyn at St. Adalbert Cemetery in Niles, Illinois, which President
			 Kaczynski planned to visit in May;
		Whereas President Barack Obama said, the loss is
			 devastating to Poland, to the United States, and to the world. President
			 Kaczynski was a distinguished statesman who played a key role in the Solidarity
			 movement, and he was widely admired in the United States as a leader dedicated
			 to advancing freedom and human dignity.;
		Whereas Former Solidarity leader and ex-president Lech
			 Walesa said, Today, we lost part of our intellectual elite in a plane
			 crash. It will take a long time until the wounds of our democracy are
			 healed.; and
		Whereas thousands of Poles gathered in the center of
			 Warsaw and elsewhere around the world on Saturday to mourn those killed in the
			 crash and affirm their continued solidarity with the people of Poland: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its deepest sympathies to the
			 people of the Republic of Poland and the families of those who perished for
			 their profound loss;
			(2)expresses strong and continued solidarity
			 with the people of Poland and Polish-American communities in the United States;
			 and
			(3)expresses
			 unwavering support for the Government of Poland as it works to address the loss
			 of many key public officials.
			
